Citation Nr: 0825468	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
dislocation with residual laxity and restricted motion, 
tendonitis and bursitis (right shoulder disability).

2.  Entitlement to service connection for neck pain and upper 
back pain, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to March 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claims for an 
increased rating for his right shoulder disability and to 
service connection for neck pain and upper back pain, claimed 
as a back condition.


FINDINGS OF FACT

1.  The veteran did not report for a November 2006 VA 
examination and has not provided good cause for his failure 
to attend the VA examination.

2.  The evidence fails to show that the veteran has a current 
back condition.


CONCLUSIONS OF LAW

1.  The veteran's claim for a disability rating in excess of 
30 percent for right shoulder disability must be denied as a 
matter of law.  38 C.F.R. § 3.655 (2007).

2.  Service connection is not warranted for neck pain and 
upper back pain, claimed as a back condition.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

An April 2006 letter provided to the veteran before the June 
2006 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the veteran of what evidence was needed to establish his 
claim for an increased rating and service connection, what 
the VA would do and had done, and what evidence he should 
provide.  The April 2006 letter also informed the veteran 
that it was his responsibility to help the VA obtain medical 
evidence or other non-government records necessary to support 
his claim, and asked him to provide any information in his 
possession.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The RO 
provided notice as to the degree of disability and the 
effective date of an award on both the issue of service 
connection for neck pain and upper back pain, claimed as a 
back condition, and on the issue of an increased rating for 
the veteran's right shoulder disability in its April 2006 
letter.  Thus, no further notice pursuant to 38 U.S.C.A. 
§ 5103(a) is required.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records and private medical records have been obtained.  
Moreover, the veteran was scheduled for a VA examination in 
November 2006, at which he failed to appear, and he has not 
provided good cause for his failure to report.  Because the 
veteran failed to report for his recent VA examination to 
assess his right shoulder, under the law, the claim may be 
denied.  Thus, VA has no duty to notify or assist as to this 
claim.

Thus, the Board considers the VA's duty to assist satisfied 
and that no further assistance to the veteran is required by 
statute.  38 U.S.C.A. § 5103A.

Analysis

I.  Right Shoulder

Service connection for right shoulder disability was 
established in a June 2002 rating decision, effective March 
7, 2001.  The veteran filed this increased rating claim in 
2006.

The Board notes that the veteran was scheduled for VA 
examinations in May 2006 and November 2006.  Although he 
provided an explanation for his failure to report for the May 
2006 VA examination, he has not offered an explanation for 
his failure to attend the latter VA examination.  When a 
veteran declines to report for a VA examination, as the RO 
has advised the veteran, the claim is adjudicated based on 
the evidence of record.  See 38 C.F.R. § 3.655(b).  The duty 
to assist in the development and the adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Because the veteran failed to cooperate, the Board finds that 
based on the most recent reliable findings, i.e., those 
obtained in August 2005, the preponderance of the evidence is 
against the claim.

The veteran has not provided an explanation for his failure 
to appear at the November 2006 VA examination nor indicated 
any willingness to report for another examination.  As noted 
above, "[w]hen a claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an increased rating, 38 
C.F.R. § 3.655(b) mandates that the claim be denied, unless 
the appellant has good cause for his failure to appear."  
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  As no such 
good cause has been shown, the claim must be denied.  
Further, as the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Back Condition

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  To 
prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for neck pain and upper back pain, claimed as a 
back condition.  However, the veteran has not set forth 
evidence showing that he currently has such a condition.  
While the veteran's February 2001 service medical record does 
show evidence of a back condition in service, a VA clinician 
wrote in August 2005 that the veteran had no back pain.  No 
other evidence of a current back condition is of record.

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for service 
connection for neck pain and upper back pain, claimed as a 
back condition.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
veteran's claim is denied.


ORDER

An increased rating for right shoulder dislocation with 
residual laxity and restricted motion, tendonitis and 
bursitis, is denied.

Service connection for neck pain and upper back pain, claimed 
as a back condition, is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


